DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 12 all describe multiple instance of the term “logic, with no clear explanation as to what logic is.  Furthermore, it is unclear as to whether logic is one specific thing or multiple different things as the claim appears to describe different “logic” used for different functions.  Examiner is unsure as to what is being claimed.  It is unclear as to what is performing the function and as to whether what is performing the function is one entity or multiple.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stralin et al. (US 2014/0367401 - hereinafter Stralin).
Re Claim 1:
Stralin discloses a self-calibrating level sensor (11) for a dispenser (7) comprising: a housing (12) configured to be attached to a dispenser housing (at 7); a transmitter (13); a receiver (14); a processor (see paragraphs [0016-0017]); memory (see paragraph [0051] – transmitted data); logic (drive signal) (see paragraph [0075]) for causing the transmitter (13) to transmit, and the receiver (14) to receive, signals indicative of a plurality of levels of product in a dispenser (see paragraph [0076] – spectrum of distances); logic for assigning a first level as an empty level (see paragraph [0076]); logic for assigning a second level as a full level (see paragraph [0076]); logic for assigning a third level as the empty level if the third level is less than the first level (see paragraph [0106] -Examiner notes that the device is capable of recognizing different low levels/which can correspond to empty levels, For example: if 50% full is the empty level (as in needing refill level) then logic is also capable of detecting 25% full and recognizing as an empty level, thus capable of having different empty levels); and logic for assigning a fourth level as the full level if the forth level is greater than the second level (see paragraph [0111] – Examiner notes that the device is capable of detecting any initial position of the stack which is capable of resulting in having a prior stack full level be different from a another stack full level), (see Figs. 1-4).  Therefore, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious that Stralin device is capable of detecting and using multiple different reference points for full and empty since Stralin sensing device is an adaptive sensing device capable of detecting all desired positions of a stack no matter how much or little of the  stack is placed within the container). 

Re Claims 2, 13, and 14:
Stralin discloses a wireless transmitter for transmitting a signal indicative of a level to a host computer (see paragraphs [0079-0080]).  

Re Claims 3 and 4:
Stralin discloses wherein the dispenser is a paper towel dispenser (see Abstract).  
Re Claim 5:
Stralin discloses wherein the dispenser is a soap dispenser (see paragraph [0096]).  

Re Claim 7:
Stralin discloses a display (see rectangular window near 5 of Fig. 1) for displaying a level (see Fig. 1).  

Re Claim 8:
Stralin discloses a self-calibrating level sensor (11) for a dispenser (7) comprising: a housing (12); a transmitter (13); a receiver (14); a processor (see paragraphs [0016-0017]); memory (see paragraph [0051] – transmitted data); logic (drive signal) (see paragraph [0075]) for causing the transmitter (13) to transmit, and the receiver (14) to receive, signals indicative of a plurality of levels of product in a dispenser (see paragraph [0076] – spectrum of distances); logic for assigning a first level as an empty level (see paragraph [0076]); logic for assigning a second level as a full level (see paragraph [0076]); logic for assigning a third level as the empty level if the third level is less than the first level (see paragraph [0106] -Examiner notes that the device is capable of recognizing different low levels/which can correspond to empty levels, For example: if 50% full is the empty level (as in needing refill level) then logic is also capable of detecting 25% full and recognizing as an empty level, thus capable of having different empty levels); and logic for assigning a fourth level as the full level if the forth level is greater than the second level (see paragraph [0111] – Examiner notes that the device is capable of detecting any initial position of the stack which is capable of resulting in having a prior stack full level be different from a another stack full level), and 
wireless communication circuitry for transmitting a signal indicative of a level of product in the dispenser (see paragraphs [0079-0080]), (see Figs. 1-4).  Therefore, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious that Stralin device is capable of detecting and using multiple different reference points for full and empty since Stralin sensing device is an adaptive sensing device capable of detecting all desired positions of a stack no matter how much or little of the  stack is placed within the container). 

Re Claim 9:
Stralin discloses logic for decreasing the full level value after a period of time (Examiner notes it continuously measures, therefore as dispensed, the full level value decreases) (see Fig. 1).  

Re Claim 10:
Stralin discloses wherein the transmitter transmits an infrared signal (see paragraph [0059]).

Re Claim 11:
Stralin discloses wherein the transmitter transmits an ultrasonic signal (see Abstract).  

Re Claim 12:
Stralin discloses a restroom system comprising: a first product dispenser (1, 2, 3) for dispensing a first product; a second product dispenser (1, 2, 3) for dispensing a second product; wherein the first product (paper towel or stack or roll) is different than the second product (toilet tissue or stack or roll) (see paragraph [0095-0097]); a first self-calibrating level sensor in the first dispenser; the first self-calibrating level sensor including a housing (12) configured to be attached to the dispenser for dispensing the first product; a transmitter (13); a receiver (14); a processor (see paragraphs [0016-0017]); memory (see paragraph [0051] – transmitted data);  16 4819-6434-4746, v.133298/06358-P17-10212-US-NPlogic (drive signal) (see paragraph [0075]) for causing the transmitter (13) to transmit, and the receiver (14) to receive, signals indicative of a plurality of levels of product in a dispenser (see paragraph [0076] – spectrum of distances); logic for assigning a first level as an empty level (see paragraph [0076]); logic for assigning a second level as a full level (see paragraph [0076]); logic for assigning a third level as the empty level if the third level is less than the first level (see paragraph [0106] - Examiner notes that the device is capable of recognizing different low levels/which can correspond to empty levels, For example: if 50% full is the empty level (as in needing refill level) then logic is also capable of detecting 25% full and recognizing as an empty level, thus capable of having different empty levels); and logic for assigning a fourth level as the full level if the forth level is greater than the second level (see paragraph [0111] – Examiner notes that the device is capable of detecting any initial position of the stack which is capable of resulting in having a prior stack full level be different from a another stack full level), (see Figs. 1-4)); a second self-calibrating level sensor in the second dispenser, wherein the second self- calibrating level sensor comprises substantially the same components as the first self-calibrating sensor and the housing of the second self-calibrating level sensor is configured to attach to the housing of the second product dispenser (see Figs. 1-4).  Therefore, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious that Stralin’s device is capable of detecting and using multiple different reference points for full and empty levels since Stralin sensing device is an adaptive sensing device capable of detecting all desired positions of a stack no matter how much or little of the  stack is placed within the container).  

Re Claim 15:Stralin discloses a communications gateway (49) for receiving signals from one or more dispenser and for transmitting one or more signals indicative of a level (see paragraph [0092]).  

Re Claim 16:
Stralin discloses wherein the self-calibrating level sensor is configured to transmit a signal indicative of a dispenser identifier that identifies a dispenser that correlates to the one or more signals indicative of a level (see paragraph [0100]).  

Re Claim 17, 18, and 20:
Stralin discloses a remote terminal for displaying a level of product in a dispenser (see paragraph [0092]).  


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stralin in view of Mallett et al. (US 2012/0265336– hereinafter Mallett).
Re Claim 6:Stralin discloses the device of claim 1, but fails to specifically teach wherein the dispenser is a trash receptacle.  

Mallett teaches wherein a dispenser is a trash receptacle (see paragraph [0131]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Mallett to provide another use for a fill level sensor as known within the art that could monitor waste receptacles.  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stralin in view of Lyons et al. (US 2018/0099850– hereinafter Lyons).
Re Claims 18- 19:Stralin discloses the device of claim 1, but fails to specifically teach wherein the local terminal is located on a dispenser.  

Lyons teaches wherein a local terminal is located on a dispenser (see paragraphs [0161-0162]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Lyons to provide alternative display choices that would allow for a user to immediately see date on a dispensing device as commonly known within the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651